— Appeal from an order of the Supreme Court (Fischer, J.), entered June 15, 1990 in Broome County, which denied defendants’ motion for a change of venue.
We agree with Supreme Court’s conclusion that there has been a lack of discovery sufficient to warrant granting defendants’ motion for a change of venue at this stage of the proceedings. Accordingly, inasmuch as the court’s denial was without prejudice and the issues involve questions requiring further disclosure, there should be an affirmance (see, Brevetti v Roth, 114 AD2d 877; Stavredes v United States, 87 AD2d 502).
Mahoney, P. J., Mikoll, Yesawich Jr. and Mercure, JJ., concur. Ordered that the order is affirmed, with costs.